Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "a cold-storage container" in line 4.  There is insufficient antecedent basis for this limitation in the claim as “a cold-storage container” is recited on line 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-9, 12-13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Bessey. 
For claim 1, Bessey (4765151) discloses a cold-storage container assembly for a pickup truck that provides multiple access points, the assembly comprising: 
a passenger cabin (44, FIG.3); 
a cargo bed (42, FIG.3) adjacent the passenger cabin, the cargo bed including a header portion (40, FIG.2), a floor portion (70,72, FIG.3), and two opposing side-wall portions cooperating to defining a cargo space; 
a passageway (26) between the cargo bed and an interior of the passenger cabin; 
a cold-storage container (10, FIG.1) disposed in the cargo bed, the cold-storage container including 
a first opening (adjacent 30, FIG.1) configured to provide access to an interior of the cold-storage container from a location in the cargo bed, and 
a second opening (22, hinged lid) configured to provide access to the interior of the cold-storage container from a location in the passenger cabin.  
For claim 2, the header portion of the cargo bed comprises an access door (comprising the backmost portion of the seat back, FIG.2) configured to selectively provide the passageway between the cargo bed and the interior of the passenger cabin.  
For claim 3, the passenger cabin comprises a folding access panel that selectively provides entry to the passageway and into the cold-storage container. 
For claim 4, the folding access panel (FIG.2) that is located behind and is directly attached to a portion of a folding passenger seat.  
For claim 5, the folding access panel, when in an open position, cooperates with the folding passenger seat to serve as a barrier to prevent items from unintentional relocation to a floor area of the passenger cabin (see FIG.2 where the folded portion of the folded seat acts as a lower surface when opened). 
For claim 8, the interior of the cold-storage container defines: 
a first chamber (beneath shelves 66,68, FIG.4) accessible using the first opening and configured to store a cooling material; and 
a second chamber (above shelves 66,68, FIG.4) accessible using the second opening and configured to store items for cooling.  
For claim 9, the second chamber is accessible using either one of the first opening and the second opening.  
For claim 12, the cold-storage container is removably secured to at least one of the header portion and the floor portion of the cargo bed (Col 3, lines 25-28, where carrying handles 24 are fastened to tends to aid in carrying the cooler to and from the vehicle).  
For claim 13, the floor portion of the cargo bed is shaped (see step 70) to retain the cold-storage container in a fixed location.  
For claim 15, Bessey discloses a vehicle assembly that provides multiple access points to a cold-storage container (10, FIG.1), the vehicle assembly comprising: 
a vehicle having a passenger cabin (44) and a cargo area (42) adjacent the passenger cabin; 
a cold-storage container (10) disposed in the cargo area, the cold-storage container including 
a first opening (near 3) configured to provide access from the cargo area to an interior of the cold-storage container, and 
a second opening (hinged lid 22) configured to provide access from the passenger cabin to the interior of the cold-storage container.  
For claim 16, the passenger cabin comprises a folding access panel (FIG.2) that selectively provides access to a passageway and into the cold-storage container.  
For claim 17, the folding access panel that is located behind a folding passenger seat.  
For claim 18, as set forth above regarding claim 8, the interior of the cold-storage container defines: a first chamber (beneath shelves 66,68, FIG.4) accessible using the first opening and configured to store a cooling material; and a second chamber (above shelves 66,68, FIG.4) accessible using the second opening and configured to store items for cooling.  

Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Bessey. 
For claim 1, Bessey (4765151) discloses, as set forth above with respect to claim 1, a cold-storage container assembly for a pickup truck that provides multiple access points, the assembly comprising: a passenger cabin (44, FIG.3); a cargo bed (42, FIG.3) adjacent the passenger cabin, the cargo bed including a header portion (40, FIG.2), a floor portion (70,72, FIG.3), and two opposing side-wall portions cooperating to defining a cargo space; a passageway (26) between the cargo bed and an interior of the passenger cabin; a cold-storage container (10, FIG.1) disposed in the cargo bed, the cold-storage container including a first opening (adjacent 30, FIG.1) configured to provide access to an interior of the cold-storage container from a location in the cargo bed, and a second opening (22, hinged lid) configured to provide access to the interior of the cold-storage container from a location in the passenger cabin.  
For claim 2, the header portion of the cargo bed comprises an access door (30, FIG.1) configured to selectively provide the passageway between the cargo bed and the interior of the passenger cabin.  
For claim 7, the access door (30) is removably secured indirectly to the header portion of the cargo bed.  

Claims 1, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Bessey. 
For claim 1, Bessey (4765151), as set forth above with respect to claim 1, discloses a cold-storage container assembly for a pickup truck that provides multiple access points, the assembly comprising: a passenger cabin (44, FIG.3); a cargo bed (42, FIG.3) adjacent the passenger cabin, the cargo bed including a header portion (40, FIG.2), a floor portion (70,72, FIG.3), and two opposing side-wall portions cooperating to defining a cargo space; a passageway (26) between the cargo bed and an interior of the passenger cabin; a cold-storage container (10, FIG.1) disposed in the cargo bed, the cold-storage container including a first opening (adjacent 30, FIG.1) configured to provide access to an interior of the cold-storage container from a location in the cargo bed, and a second opening (22, hinged lid) configured to provide access to the interior of the cold-storage container from a location in the passenger cabin.  
For claim 8, the interior of the cold-storage container defines: 
a first chamber (constituting the entirety of the container 10) accessible using the first opening and configured to store a cooling material (melted water); and 
a second chamber (above 46) accessible using the second opening and configured to store items for cooling.  
For claim 10, the second chamber is located within the first chamber to define open spaces that allow for a placement of the cooling material above (on shelves 66,68) and below (beneath 46) the second chamber (which holds cooled water).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bessey in view of the well known prior art. 
For claim 6, Bessey lack a locking mechanism configured to maintain the access panel in a closed position. The examiner takes official notice that fold down type seats for the rear of vehicles can include locks or latches to maintain the seat back in a fixed, upright position. 
It would have been obvious to one of ordinary skill in the art to have provided a lock of the well known prior art for use with the access panel of Bessey in order to maintain the access panel in a fixed, upright position. 
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in a timely manner in response to this office action. Please specify the exact statement to be challenged. Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant. 

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bessey in view of Duerr et al. (2002/0023452) or alternatively, CN 112902533 A (CN 533). 
For claims 11 and 19, Bessey lacks the access panel being that of a sliding access panel, a feature taught by either Duerr et al. as seen in FIG.2 which shows a sliding lid (21) or alternatively CN 533 as seen in the figure where access door (10) is mounted on container (11) and is controlled by “sliding” (Claim 1). 
It would have been obvious to one of ordinary skill in the art to replace in Bessey the folding access panel (30) with that of a sliding access panel as taught by either Duerr et al. or alternatively CN 533 as an obvious design expedient being merely a matter of obvious engineering choice to achieve the same predictable result. 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR, 550 US at 82 USPQ2d at 1385 (Supreme Court 2007) (KSR) supports this rationale of a simple substitution. 
Courts have recognized that it would have been obvious to substitute one known element for another that performs the same function, where the results of the substitution would have been predictable. See, e.g., Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 1344 (Fed. Circ. 2008) (concluding that the claims were obvious, noting that “[t]he asserted claims simply substitute a resistive electrical switch for the mechanical pressure switch"). 

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bessey in view of the EP 0133467 (EP 467). 
For claims 14 and 20, Bessey lacks a refrigeration unit is configured to cool the interior of the cold-storage container, a feature taught by EP 0133467 as seen with refrigeration unit (FIGS.1-2) which includes motor and compressor. 
It would have been obvious to one of ordinary skill in the art to have provided Bessey a refrigeration unit as taught by EP 467 in order to allow the contents of the container to remain cooler longer. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hashimoto (6893080) discloses a locking mechanism for an access (door) panel. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616